

116 HR 6400 IH: Emergency Community Supervision Act
U.S. House of Representatives
2020-03-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6400IN THE HOUSE OF REPRESENTATIVESMarch 26, 2020Mr. Jeffries (for himself, Ms. Bass, Mr. Nadler, Mr. Richmond, Mrs. Watson Coleman, Ms. Jayapal, Ms. Norton, Mr. Thompson of Mississippi, Mr. García of Illinois, and Mr. Ted Lieu of California) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo require the release of certain individuals in the custody of the United States because of their risk of exposure during a national emergency, and for other purposes.1.Short titleThis Act may be cited as the Emergency Community Supervision Act.2.FindingsCongress finds the following: (1)As of the date of introduction of this Act, the novel coronavirus has spread to all 50 States, the District of Columbia, and 3 territories. (2)The Centers for Disease Control and Prevention have projected that between 160,000,000 and 214,000,000 people could be infected by the novel coronavirus in the United States over the course of the pandemic.(3)Although the United States has less than 5 percent of the world’s population, the United States holds approximately 21 percent of the world’s prisoners and leads the world in the number of individuals incarcerated, with nearly 2,200,000 people incarcerated in State and Federal prisons and local jails.(4)Studies have shown that individuals age out of crime starting around 25 years of age, and released individuals over the age of 50 have a very low recidivism rate.(5)According to public health experts, incarcerated individuals are particularly vulnerable to being gravely impacted by the novel corona virus pandemic because— (A)they have higher rates of underlying health issues than members of the general public, including higher rates of respiratory disease, heart disease, diabetes, obesity, HIV/AIDS, substance abuse, hepatitis, and other conditions that suppress immune response; and(B)the close conditions and lack of access to hygiene products in prisons make these institutions unusually susceptible to viral pandemics.(6)The spread of communicable viral disease in the United States generally constitutes a serious, heightened threat to the safety of incarcerated individuals, and there is a serious threat to the general public that prisons may become incubators of community spread of communicable viral disease. 3.DefinitionsIn this Act:(1)Covered health conditionThe term covered health condition with respect to an individual, means the individual—(A)is pregnant; (B)has chronic lung disease or asthma; (C)has congestive heart failure or coronary artery disease; (D)has diabetes; (E)has a neurological condition that weakens the ability to cough;(F)has HIV;(G)has sickle cell anemia;(H)has cancer; or(I)has a weakened immune system.(2)Covered individualThe term covered individual means an individual who—(A)is 50 years of age or older; (B)has a covered health condition; or (C)is within 12 months of release from incarceration.(3)National emergency relation to a communicable diseaseThe term national emergency relating to a communicable disease means—(A)an emergency involving Federal primary responsibility determined to exist by the President under the section 501(b) of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5191(b)) with respect to a communicable disease; or(B)a national emergency declared by the President under the National Emergencies Act (50 U.S.C. 1601 et seq.) with respect to a communicable disease.4.Placement of certain individuals in community supervision(a)AuthorityExcept as provided in subsection (b), beginning on the date on which a national emergency relating to a communicable disease is declared and ending on the date that is 60 days after such national emergency expires—(1)the Director of the Bureau of Prisons shall place in community supervision all covered individuals who are in the custody of the Bureau of Prisons; and(2)the Director of the United States Marshals Service shall place in community supervision all covered individuals who are in the custody of the United States Marshals Service. (b)ExceptionIn carrying out subsection (a), each Director—(1)may not place in community supervision any individual determined, by clear and convincing evidence, to be likely to pose a specific and substantial risk of causing bodily injury or using violent force against the person of another; (2)shall place in the file of each individual described in paragraph (1) documentation of such determination, including the evidence used to make the determination; and(3)not later than 180 days after the date on which the national emergency relating to a communicable disease expires, shall provide a report to Congress documenting—(A)the demographic data (including race, gender, age, offense of conviction, and criminal history level) of the individuals denied placement in community supervision under paragraph (1); and(B)the justification for the denials described in subparagraph (A). (c)Limitation on community supervision placementIn placing covered individuals into community supervision under this section, the Director of the Bureau of Prisons and the Director of the United States Marshals Service shall take into account and prioritize placements that enable adequate social distancing, which include home confinement or other forms of low in-person-contact supervised release. 5.Limitation on pre-trial detentionNotwithstanding section 3142 of title 18, United States Code, beginning on the date on which a national emergency relating to a communicable disease is declared and ending on the date that is 60 days after such national emergency expires, the Government may not seek to detain, and a judicial officer (as defined in section 3156 of title 18, United States Code) may not order the detainment of, any individual, unless the Government shows by clear and convincing evidence that the individual is likely to pose a flight risk or specific and substantial risk of causing bodily injury or using violent force against the person of another. 6.Limitation on supervised releaseBeginning on the date on which a national emergency relating to a communicable disease is declared and ending on the date that is 60 days after such national emergency expires, the Office of Probation and Pretrial Services of the Administrative Office of the United States Courts shall take measures to prevent the spread of the communicable viral disease among individuals under supervision by—(1)suspending the requirement that individuals determined to be a lower risk of reoffending report in person to their probation or parole officer;(2)identifying individuals who have successfully completed not less than 18 months of supervision and transferring such individuals to administrative supervision or terminating supervision, as appropriate; and(3)suspending the use of incarceration as a sanction for violations of probation or parole that do not constitute a new felony offense. 7.ProhibitionNo individual who is granted placement in community supervision, termination of supervision, placement on administrative supervision, or pre-trial release shall be re-incarcerated, placed on supervision or active supervision, or ordered detained pre-trial only as a result of the expiration of the national emergency relating to a communicable disease. 